Per Curiam:

George Albert Watt pled guilty to two counts of driving a motor vehicle while under the influence of alcohol and was sentenced by the Court of General Sessions of Greenwood County. Thereafter, he applied for post conviction relief. The matter was heard by Judge Francis Nicholson, and the petition for relief was denied.
Watt then sought to have his court-appointed counsel appeal the ruling to this Court. Counsel concluded that the appeal was “wholly frivolous and that there is nothing in the record that might arguably support this appeal.” The case of Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493, sets forth the appropriate procedure for both counsel and a defendant who would appeal under such circumstances, as follows:
“Of course, if counsel finds his case to be wholly frivolous, after a conscientious examination of it, he should so advise the court and request permission to withdraw. That request must, however, be accompanied by a brief referring to anything in the record that might arguably support the appeal. A copy of the counsel’s brief should be furnished the indigent and time allowed him to raise any points that he chooses; the court — not counsel — then proceeds, after a full examination of all the proceedings, to decide whether the case is wholly frivolous. If it so finds it may grant counsel’s request to withdraw and dismiss the appeal insofar as federal requirements are concerned, or proceed to a decision on the merits, if state law so requires.”
The requirements set forth in Anders have been complied with. After a full examination of the record, we conclude that the appeal is manifestly without merit and wholly frivolous.
Accordingly, the request of counsel for Watt that he be relieved from further prosecution of the appeal is granted, and the appeal is dismissed.